249 S.W.3d 259 (2008)
Gregory Dean CHRISTIANSEN, Respondent,
v.
Melanie Ann CHRISTIANSEN, Appellant.
No. WD 68122.
Missouri Court of Appeals, Western District.
April 8, 2008.
David P. Chamberlain, Liberty, MO, for Appellant.
James D. Boggs, Kansas City, MO, for Respondent.
Before HOWARD, C.J., DANDURAND, and AHUJA, JJ.

ORDER
PER CURIAM.
Melanie Christiansen appeals the trial court's judgment of modification ordering her to pay $414 per month in child support and certain percentages of uninsured medical expenses and higher education expenses. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).